DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Regarding independent claims 1, 2, and 16, the independent claims are formatted in an unconventional way. 
It is suggested that applicant does not place an extra space after semi-colons because the extra space creates confusion regarding what is claimed.
Each word after a semi-colon is capitalized when it should not be because this contributes to the confusion about what is claimed. 
Regarding dependent claims 3-15 and 17-20, each claim begins with the phrase “In claim”. This method of creating dependent claims lacks a clear recitation as to the independent claim they are dependent on. Instead, the claims should read for example: “The wireless communication network testing system of claim 1, wherein . . . “
Regarding claim 12, the list of wireless communication networks ends without a coordinating conjunction such as “and” or “or”.
Regarding claim 13, list of blockchain types ends without a coordinating conjunction such as “and” or “or”. 
Regarding claim 16: 
In paragraph ten, the term “contract” is singular when it should likely be plural or be “a smart contract”. 
In paragraph eleven, “block” is singular and should be either “blocks” or “a block”. 
In paragraph twelve, the paragraph ends without a coordinating conjunction such as “and to transfer wireless quality coins” or “or to transfer wireless quality coins”.
Regarding claim 18, the term “itself” may cause confusion. Using “said test device” would increase clarity.
Regarding Claim 19, the term “itself” may cause confusion. Using “said test device” would increase clarity. Additionally, “said a test device” has a typo and should instead say “said test device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 6, 9, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 3, any smart object and smart device is overly broad and not enabled by the disclosure. 
Regarding claim 4, the “distributing functions” is not enabled by the disclosure. The specification does not describe how these functions can be distributed.
Regarding claim 6, “any hardware and software components that are needed to fly” is overly broad and not enabled by the disclosure.
Regarding claim 9, “certain financial reward” is not enabled by the disclosure. The specification does not describe these financial rewards and the claim does not sufficiently elaborate on them. 
Regarding claim 10, “value” is not enabled by the disclosure. The specification does not describe value other than when mentioned “hash values”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-20:  
new functions/components and functions/components that have been previously introduced are not consistently distinguished which, when combined with the similarity in the naming of functions/components, creates ambiguity. This ambiguity is exasperated by a lack of transitional phrases. For example, applicant properly distinguishes new functions/components and previously introduced functions/components in the beginning of  claim 1 by introducing “a wireless communication network testing system” and then refers back to “the system” and uses the transitional phrase “comprising”. However, in the next line of the claim applicant introduces “wireless network” and then collects data from “wireless network” without using a transitional phrase. To increase clarity, it is suggested that applicant introduce a function/component by stating “a wireless network” and when referring to a previously introduced function/component recite either “the wireless network” or “said wireless network”. However, applicant is reminded that a dependent claim includes the claim it depends on and therefore a term introduced in claim 1 need not be reintroduced in claim 3 when claim 3 depends on claim 1 but can instead be referenced. Applicant should also consider adding transitional phrases to link the claimed elements. Such phrases would increase the clarity of the meets and bounds of the claimed invention. 
These changes should be incorporated throughout the claims in any place where such changes would assist in describing the claimed invention in a more definite way. 

Regarding claim 1:
In addition to the problems below, please see the above rejection that applies to claims 1-20.
In paragraph two, it is unclear whether the test device or the system performs the following functions: test performance, collect data, store said data, communicate with a “test case server” to fetch test cases, execute test cases, communicate with a “test case results server” to upload the test case results, re-execute the test case, terminate the test case, host a flying device, and record data in blockchain.
In paragraph three, it is unclear how the test case server is “storing all results of test cases executed” when test device sends test results to test case results server. Similarly, it is unclear how test case server can be recording test case results in a blockchain. Additionally, it is unclear how “test case server” is recording test case results in a blockchain using a test case results ledger when it is stated in paragraph two that test case server is sending information, not receiving it. Moreover, it is unclear what information is being exchanged with the test device beyond sending of information. 
In paragraph four, it is unclear what is being exchanged with a test device besides what is said to be communicated to the test case results server in paragraph two.  
In paragraphs three and four, the content of the paragraphs is nearly identical but are interpreted as distinct components (two servers) in paragraph one. However, as described below, they also seem to be the same server.  It is unclear if the block chains are the same block chain or if three different block chains are being recorded because it is unclear if they are in communication. Likewise, it is unclear if the wallet is the same wallet. 
In paragraph five, it is unclear what data is being recorded in the block chain. It is interpreted as not being the communicating. Moreover, it is unclear if the “executed test cases” are unique from the “test device’s test cases”. Similarly, it is unclear how the “communicating with test device” on line two is distinguished from the “communicating with test device” on line three. Furthermore, it is unclear where results of test cases are sent and whether “exchanging messages with test device” is different from “communicating with test device”. Additionally, it is unclear if the blockchain and wallet are being used. 
In paragraph six, it is unclear how the mobile phone interacts with the test device and flying wireless device. Moreover, it is also unclear what “running as a miner” means. The language does not add a function or component to connect the components to the intended results of “mine blocks in a blockchain, and to create smart contracts”.
In paragraph seven, it is again unclear how the mobile phone functions in relation to the other functions and what “all details” is intended to include. The term “all details” is essentially a relative term that relates to the testing but it is unclear if this is intended to be an additional limitation or is a simple recitation of the previous limitations. 
In paragraph eight, it is again unclear how the mobile phone functions in relation to the other components. Again, it is unclear if this intended to be an additional limitation or is a simple recitation of the previous limitations. It is also unclear what is meant by each component performing mining, producing, sending, receiving, exchanging wireless quality coin(s) and whether this is a recitation of an additional limitation or a simple recitation of the previous limitations or a combination of both.
In paragraph nine, the term “information” is indefinite. It seemingly could be anything and everything about the device. The specification lists a test result ledger but it is unclear if this is what applicant is referring too. It is unclear how to interpret any other data produced by any other device and entity in the wireless network as being recorded in the blockchain recording. The broadest reasonable interpretation is that all communication in the network would be recorded in the blockchain. 

Regarding claim 2:
In addition to the problems below, please see the above rejection that applies to claims 1-20. 
In paragraph two, the term “all details” is a relative term that lacks sufficient context to be definite.
In paragraph four, “creating smart contracts among” is indefinite because it is not clear what applicant is claiming with the term “among”. 
In paragraph five, use of “or” twice makes it unclear if the test results can be recorded either by any of the 3 or if it can only be recorded by either the test device or by either the test case server or the test case result server. 
In paragraph six, it is unclear how test case results and test case results information are distinguished. It is also unclear how the results are recorded in paragraph five but uploaded in paragraph six by the same server.
In paragraph seven, the function “analyzing” is indefinite because it is not described how the data is analyzed or for what purpose it is analyzed. Moreover, the use of the term mining in relation to the reports is contrary to its usage in the specification, the test result data is indefinite. The paragraph doesn’t include “and” or “or” between “reports,” and “network traffic reports” which makes it unclear whether these are alternatives or cumulative.
In paragraph eight, the term “launching” might suggest a physical propulsion on the flying wireless device by the test device but the term launching also creates some uncertainty in connection with the phrase “to test network performance at different times, at different locations in network”. It seems to connect the act of launching with the testing but a more definite action by the flying wireless device is needed.

Regarding claim 3: 
In addition to the problems below, please see the above rejection that applies to claims 1-20.
The use of the term “and” at the end of this list of test devices seems to make the list cumulative which does not seem to be the intention. It is likely that the term “or” was intended which would make it a list of alternative embodiments for a “test device”. Otherwise, the testing device comprises all of the listed devices.

Regarding claim 4:
In addition to the problem below, please see the above rejection that applies to claims 1-20.
It is unclear how a test case server can be part of a test case server.

Regarding claim 5:
In addition to the problem below, please see the above rejection that applies to claims 1-20.
The claim is unclear because it seems to reproduce steps that are already occurring in claim 1. It is unclear if these are additional steps or are the same steps. 

Regarding Claim 6, please see the above rejection that applies to claims 1-20.

Regarding claim 7:
In addition to the problem below, please see the above rejection that applies to claims 1-20.
the phrase “certain information” is indefinite.

Regarding claim 8, please see the above rejection that applies to claims 1-20.

Regarding claim 9:
In addition to the problem below, please see the above rejection that applies to claims 1-20.
a “certain financial reward” given to any device executing test cases is indefinite.

Regarding claim 10:
In addition to the problem below, please see the above rejection that applies to claims 1-20.
The term “value” is indefinite.

Regarding claim 11:
In addition to the problem below, please see the above rejection that applies to claims 1-20.
“all details” is relative term and lacks the required . List ends in “and” which makes the broadest reasonable interpretation that applicant claims ledger that includes every detail listed.

Regarding claim 12, please see the above rejection that applies to claims 1-20.

	Regarding claim 13, please see the above rejection that applies to claims 1-20.



Regarding claim 14:
In addition to the problem below, please see the above rejection that applies to claims 1-20.
Claim 1 refers to a miner in paragraph six which refers to a number of devices but this claim reiterates those devices thereby duplicating them and making it indefinite. 
Additionally, the lack of a coordinating conjunction after “phone” and before “flying wireless device” creates a grammatical problem for the sentence making it unclear what functions belong to which device.

Regarding claim 15, please see the above rejection that applies to claims 1-20.

Regarding claim 16: 
In addition to the problem below, please see the above rejection that applies to claims 1-20.
On paragraph eight, it is unclear whether docking and undocking sections are the same sections or individual separate sections. The specification seems to indicate that the section is the same but the language in the claim is unclear. 
Regarding claim 17, please see the above rejection that applies to claims 1-20.

Regarding claim 18, please see the above rejection that applies to claims 1-20.

Regarding claim 19, please see the above rejection that applies to claims 1-20.

Regarding claim 20, please see the above rejection that applies to claims 1-20.

Allowable Subject Matter
Claims 1, 2, and 16 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Applicant claims a system for testing wireless communication networks using flying wireless devices and blockchain ledgers to ensure reliability of the tests reports.
Van den BERG et al. Pub. No. US 2021/0201329 is similar to the instant application in that it also uses a flying wireless device to record data but it instead uses flying wireless devices to identify and track environmental impact and suggest that the data gathered can be recorded on a blockchain. While at their most basic there is some similarity it these designs, a further comparison shows numerous differences between the claim’s inventions in the instant application and Van Den Berg et al. For instance, applicants claimed flying wireless device functions as a miner and creates smart contracts between the fling wireless device and transfers wireless quality coins.
Cantrell et al., Pub. No. 2018/0074522 A1 is similar to Van den Berg et al. in that it discloses a method to use UAVs to cooperatively perform tasks such as remote monitoring and can use blockchain or distributed ledgers. However, it similarly lacks many of the unique features of the instant claimed invention such as those described in the above comparison to Van den Berg et al.
Nguyen et al., Pub. No. US 2020/0283136 A1 discloses an aerial vehicle with a control and monitoring system for agricultural ecosystems that implements blockchain transactions. Again, the same differences as those between Van den berg et al. and the instant claims distinguish the instant claims from Nguyen et al. For example, the test cases used in the instant claims are distinguishable from the monitoring system used by Nguyen et al. because the instant case discloses active testing rather than monitoring.

Claims 3-15 and 17-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carmichael, Patent No. US 11,275,951 B2: A drone which carries out surveillance by surveilling the user’s property. 
AKBAR et al. WO 2021/202202 A2: A system for utilizing an unmanned aerial vehicle for emergency disinfection that utilizes blockchain.
Ching-Yun et al. Patent No. US 11,138,188 B2: a blockchain network using smart contracts
Bosworth, Patent No. US 10,909,857 B2: a system for airspace management within an airspace region at a node of a peer to peer network having a plurality of nodes and maintaining a blockchain containing a current deconflicted flight schedule for the airspace region. 
Chao et al., Pub. No. 2020/0142988 A1: a blockchain network for processing transactions 
Hwang et al., Pub. No. 2020/0052881 A1: an optimized blockchain network for processing transactions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R FERNANDEZ whose telephone number is (571)272-4490. The examiner can normally be reached Monday - Thursday 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on (571) 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.F./Examiner, Art Unit 2473                                                                                                                                                                                                        

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473